ORDER
PER CURIAM
Ricco Martin (“Appellant”) appeals the judgment of the trial court following a jury trial in which he was convicted of two counts of attempted first-degree statutory rape, one count of first-degree statutory sodomy, and one count of first-degree child molestation. In his sole point on appeal, Appellant argues that the trial court’s admission of his victim’s out-of-court statements violated his constitutional right to confront witnesses against him. Finding no error, we affirm the trial court’s judgment.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 30.25(b)